Title: To James Madison from B. H. Cuthbert, 29 July 1808
From: Cuthbert, B. H.
To: Madison, James



Hon’d Sir,
Dartmouth College (N. H.) July 29th. 1808.

The perplexity in which I am placed, I hope will atone for any defect.  As, Sir, you hold the honorable station that now will justify my writing, and undoubtedly soon will be the Executive who may be further impowered to act, I have presumed to intrude on your attention a circumstance which may be of service to our Country
In event of a war with England, Canada presents to us the first object of conquest, a conquest trivial indeed, the strongly fortified town of Quebec excepted, but Sir this must be an object of import sufficient to excite a good share of attention.  To possess ourselves of Quebec by any of the common modes of war will assuredly not only cost time any treasure, but many lives, and to obviate this evil I now intimate to you, Sir, that altho my situation in life has been, and now is not conspicuous, yet, Sir, circumstances which I now need not explain have placed me in circumstances which may be serviceable to the U.States.
As my character can weigh but little compared with a gentleman of the first standing in Canada in office, in Science, property, and ambition for liberty, my friend has given me every proof that should our army enter Canada he could render the capture of Quebec immediate and very practicable, and as his landed interest is great he would trust to the generosity of our government and people for the honorable reward due him for this important service.  Thus Sir I am positive of his fulfilment, and should any thing accidentally transpire which might tend to criminate him my obscurity and trivial note will not effect him with his government in case of peace, or war should the proffer of his services to the U. States be unattended to.
Sickness, Sir, has long prevented me from making this disclosure, if such it may be deemed under such strictures, as I have dispaired of life until June last and as the execution of the desire of my friend was so delicate as to require my most scrupulous attention, and, now, Sir, should you think the trifling hint worth notice I can disclose further, but if otherwise I pray you Sir will pardon my intrusion, placing it to that zeal I profess for the service of my country  Respectfully I am Hon’d Sir your devoted humle. Servt,

B. H. CuthbertMid’n U. S. Navy


